Exhibit 10.1

 

BEFORE THE COMMISSIONER OF THE DEPARTMENT OF FINANCIAL

 

INSTITUTIONS

 

STATE OF TENNESSEE

 

In the Matter of

)

 

 

)

 

Board of Directors

)

 

Tennessee Commerce Bank

)

WRITTEN AGREEMENT

Franklin, Tennessee

)

 

 

)

 

 

)

 

 

WRITTEN AGREEMENT

 

WHEREAS, Tennessee Commerce Bank, Franklin, Tennessee ( “Bank”), a state
chartered Bank has mutually agreed to enter into this Written Agreement
(“Agreement”) with the Tennessee Department of Financial Institutions
(“Department”); and

 

WHEREAS, on                     , 2011, the Board of Directors of the Bank
(“Board”) enter into this Agreement on behalf of the Bank, and consenting to
compliance with each and every applicable provision of this Agreement by the
Bank and the Bank’s institution affiliated parties, as defined in Sections
3(u) and 8(b)(3) of the Federal Deposit Insurance Act (“FDI Act”) (12 U.S.C.
§ 1813(u) and 12 U.S.C. § 1818(b)(3))

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Bank and the Department agree as follows:

 

COMPLIANCE COMMITTEE

 

1.                                       Within 30 days after the effective date
of this Agreement, the Bank’s Board shall establish a committee of the board of
directors of the Bank charged with the responsibility of ensuring that the Bank
complies with the provisions of this Agreement.  At least a majority of the
members of such committee shall be directors not employed in any capacity by the
Bank other than as a director.  The committee shall report monthly to the full
Bank’s Board, and a copy of the report and any discussion relating to the report
or the Agreement shall be noted in the minutes of the Bank’s Board meetings. 
The establishment of this subcommittee shall not diminish the responsibility or
liability of the entire Bank’s Board to ensure compliance with the provisions of
this Agreement.

 

RESTRICTION ON ADVANCES TO CLASSIFIED BORROWERS

 

2.                                       (a)                                 
While this Agreement is in effect, the Bank shall not, directly or indirectly,
extend or renew any credit to or for the benefit of any borrower, including any
related interest of the borrower, who is obligated to the Bank in any manner on
any extension of credit or portion thereof that has been charged off by the Bank
or classified, in whole or in part, “loss” in the Report of Examination or in
any subsequent report of examination, as long as such credit remains uncollected
unless the extension or renewal is associated with a workout administered in
accordance and compliance with the Policy Statement on Prudent Commercial Real
Estate Loan Workouts released October 30, 2009.

 

2

--------------------------------------------------------------------------------


 

(b)                                 While this Agreement is in effect, the Bank
shall not, directly or indirectly, extend or renew any credit to or for the
benefit of any borrower, including any related interest of the borrower, whose
extension of credit has been classified “substandard” or “doubtful” in the
Report of Examination or in any subsequent report of examination, without the
prior approval of the Board.  The Board shall document in writing the reasons
for the extension of credit or renewal, specifically certifying that: (i) the
extension of credit is necessary to protect the Bank’s interest in the ultimate
collection of the credit already granted, or (ii) the extension of credit is in
full compliance with the Bank’s written loan policy, is adequately secured, and
a thorough credit analysis has been performed indicating that the extension or
renewal is reasonable and justified, all necessary loan documentation has been
properly and accurately prepared and filed, the extension of credit will not
impair the Bank’s interest in obtaining repayment of the already outstanding
credit, and the Board reasonably believes that the extension of credit or
renewal will be repaid according to its terms.  The written certification shall
be made a part of the minutes of the Board meeting, and a copy of the signed
certification, together with the credit analysis and related information that
was used in the determination, shall be retained by the Bank in the borrower’s
credit file for subsequent supervisory review.

 

CLASSIFIED ASSETS - CHARGE-OFF AND PLAN FOR REDUCTION

 

3.                                       (a)                                 
Within 30 days after the effective date of this Agreement, the Bank shall, to
the extent that it has not previously done so, eliminate from its books, by
charge-off or collection, all assets or portions of assets classified Loss
within the Report of

 

3

--------------------------------------------------------------------------------


 

Examination dated August 2, 2010.  Elimination or reduction of these assets
through proceeds of loans made by the Bank shall not be considered “collection”
for the purpose of this paragraph.

 

(b)                                 Within 60 days after the effective date of
this Agreement, the Bank shall submit an acceptable, written plan to the
Commissioner of the Tennessee Department of Financial Institutions
(“Commissioner”) to reduce the remaining assets classified Doubtful and
Substandard as of August 2, 2010, and subsequent examinations.  The plan shall
address each asset so classified with a balance of $2 million or greater and
provide the following:

 

(1)                                  The name under which the asset is carried
on the books of the Bank;

 

(2)                                  Type of asset;

 

(3)                                  Actions to be taken in order to reduce the
classified asset; and

 

(4)                                  Time frames for accomplishing the proposed
actions.

 

The plan shall also include, at a minimum, provisions which provide for the:

 

(1)                                  Review of the financial position of each
such borrower, including the source of repayment, repayment ability, and
alternate repayment sources; and

 

(2)                                  Evaluation of the available collateral for
each such credit, including possible actions to improve the Bank’s collateral
position.

 

4

--------------------------------------------------------------------------------


 

In addition, the Bank’s plan shall contain a schedule detailing the projected
reduction of total classified assets on a quarterly basis.  Further, the plan
shall contain a provision requiring the submission of monthly progress reports
to the Bank’s Board and a provision mandating a review by the Bank’s Board.

 

(c)                                  For purposes of the plan, the reduction of
adversely classified assets as of August 2, 2010, shall be detailed using
quarterly targets expressed as a percentage of the Bank’s Tier 1 Capital plus
the Bank’s Allowance for Loan and Lease Losses (“ALLL”) and may be accomplished
by:

 

(1)                                  Charge-off;

 

(2)                                  Collection;

 

(3)                                  Sufficient improvement in the quality of
adversely classified assets so as to warrant removing any adverse
classification, as determined by the FDIC or the Department; or

 

(4)                                  Increase in the Bank’s Tier 1 Capital.

 

(d)                                 Within 60 days of the date of this
Agreement, the Bank shall conduct a review of the remaining Other Real Estate
portfolio including loans in process of foreclosure.  The review should address
current marketing efforts; ensure Other Real Estate parcels have received
updated appraisals; ensure carrying balances are updated to reflect fair market
value less associated holding, maintenance, and disposal costs; and include an
analysis of carrying versus disposal cost.  A copy of this analysis shall be
sent to the Department for review with the next progress report required by this
Agreement.

 

(e)                                  Within 60 days of the date of this
Agreement, the Bank shall

 

5

--------------------------------------------------------------------------------


 

conduct a review of the portfolio of repossessed assets including loans secured
by transportation equipment, which are in excess of 300 days past due.  The
review should address collection efforts; current marketing efforts; ensure
repossession have received updated appraisals; ensure carrying balances are
updated to reflect fair market value less associated holding, maintenance, and
disposal costs; and include an analysis of carrying versus disposal cost.  A
copy of this analysis shall be sent to the Department for review with the next
progress report required by this Agreement.

 

(f)                                    While this Agreement is in effect, the
Bank shall eliminate from its books, by charge-off or collection, all assets or
portions of assets classified Loss as determined at any future examination
conducted by the FDIC or the Department.

 

REDUCTION OF DELINQUENCIES

 

4.                                       (a)                                 
Within 90 days after the effective date of this Agreement, the Bank shall
formulate and submit to the Commissioner an acceptable, written plan for the
reduction and collection of delinquent loans.  Such plan shall include, but not
be limited to, provisions which:

 

(1)                                  Prohibit the extension of credit for the
payment of interest;

 

(2)                                  Delineate areas of responsibility for
implementing and monitoring the Bank’s collection policies;

 

(3)                                  Establish specific collection procedures to
be instituted at various stages of a borrower’s delinquency;

 

(4)                                  Establish dollar levels to which the Bank
shall reduce delinquencies; and

 

6

--------------------------------------------------------------------------------


 

(5)                                  Provide for the submission of monthly
written progress reports to the Bank’s Board for review and notation in the
minutes of the Bank’s Board meetings.

 

(b)                                 For purposes of the plan, “reduce” means to:

 

(1)                                  Charge-off; or

 

(2)                                  Collect.

 

CREDIT ADMINISTRATION

 

5.                                       Within 60 days after the effective date
of this Agreement, the Bank shall modify its Loan Policy to address the credit
administration and underwriting concerns noted in the August 02, 2010, Report of
Examination.

 

SPECIAL MENTION LOANS

 

6.                                       Within 60 days after the effective date
of this Agreement, the Bank shall correct all deficiencies in the loans listed
for Special Mention in the Report of Examination as of August 02, 2010.  To the
extent any such deficiencies are not correctable; the Bank will address policies
and procedures to prevent future exceptions.

 

ALLOWANCE FOR LOAN AND LEASE LOSSES

 

7.                                       Within 60 days after the effective date
of this Agreement, the Bank shall contract with an independent third party to
conduct an acceptable review of the loan portfolio and assess adequacy of
reserves held for the risk within the portfolio.  Within 30

 

7

--------------------------------------------------------------------------------


 

days of the receipt of the final report prepared by the independent third party,
the Bank shall make recommended provisions to its Allowance for Loan and Lease
Losses (“ALLL”) if necessary.  The allowance should be funded by charges to
current operating income, and should be calculated in accordance with generally
accepted accounting standards and ALLL supervisory guidance.  After provision is
made, the Bank shall thereafter maintain a reasonable ALLL.  Prior to the end of
each calendar quarter, the Bank’s board of directors shall review the adequacy
of the Bank’s ALLL.  Such reviews shall include, at a minimum, the Bank’s loan
loss experience, an estimate of potential loss exposure in the portfolio, trends
of delinquent and nonaccrual loans and prevailing and prospective economic
conditions.  The minutes of the Bank’s board of directors’ meetings at which
such reviews are undertaken shall include complete details of the reviews and
the resulting recommended increases in the ALLL.

 

BUDGET AND PROFIT PLAN

 

8.                                       (a)                                 
Within 60 days after the effective date of this Agreement, the Bank shall
formulate and submit to the Commissioner an acceptable, written profit plan and
a comprehensive budget for all categories of income and expense for the final
six months of calendar year 2011 and a written profit plan, including
projections for major categories of income and expense for calendar years 2012
and 2013.  The plan required by this paragraph shall contain formal goals and
strategies, be consistent with sound banking practices, reduce discretionary
expenses, improve the Bank’s overall earnings and net interest income, and shall
contain a description of the operating assumptions that form the basis for major
projected income and expense components.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The written profit plan shall address, at a
minimum:

 

(1)                                  An analysis of the Bank’s pricing
structure; and

 

(2)                                  A recommendation for reducing the Bank’s
cost of funds.

 

(c)                                  Within 30 days after the end of each
calendar quarter following completion of the profit plan and budget required by
this paragraph, the Bank’s Board shall evaluate the Bank’s actual performance in
relation to the written profit plan and budget, record the results of the
evaluation, and note any actions taken by the Bank in the minutes of the Board
meeting when such evaluation is undertaken.

 

(d)                                 An acceptable, written profit plan and
budget shall be prepared for each calendar year for which this Agreement is in
effect and shall be submitted to the Commissioner within 30 days after the end
of each year.

 

(e)                                  The Bank shall approve the written profit
plan and budget, which approval shall be recorded in the minutes of the Board
meeting.  Thereafter, the Bank shall implement and follow the plan.

 

CAPITAL MAINTENANCE

 

9.                                       (a)                                  By
December 31, 2011, the Bank, after establishing an adequate ALLL, shall maintain
its Tier 1 Leverage Capital ratio equal to or greater than 8.5 percent of the
Bank’s Average Total Assets; shall maintain its Tier 1 Risk-Based Capital ratio
equal to or greater than 10 percent of the Bank’s Total Risk-Weighted Assets;
and shall maintain its Total Risk-Based Capital ratio equal to or greater than
11.5 percent of the Bank’s Total Risk Weighted Assets.

 

(b)                                 For purposes of this Agreement, all terms
relating to capital shall

 

9

--------------------------------------------------------------------------------


 

be calculated according to the methodology set forth in Part 325 of the FDIC’s
Rules and Regulations, 12 C.F.R. Part 325.

 

CAPITAL PLAN

 

10.                                 Within 30 days after the effective date of
this Agreement, the Bank shall submit an acceptable, written capital plan to the
Commissioner to increase its capital to the levels required by Provision 9 of
this Agreement.

 

DIVIDEND RESTRICTION

 

11.                                 As of the effective date of this Agreement,
the Bank shall not declare or pay any cash dividend without the prior written
consent of the Commissioner.

 

LIQUIDITY/ASSET/LIABILITY MANAGEMENT

 

12.                                 (a)                                  Within
30 days after the effective date of this Agreement, the Bank shall develop and
submit to the Commissioner an acceptable, written plan addressing liquidity, the
Bank’s relationship of volatile liabilities to temporary investments, and
asset/liability management.  Annually thereafter, while this Agreement is in
effect, the Bank shall review this plan for adequacy and, based upon such
review, shall make necessary revisions to the plan to strengthen funds
management procedures and maintain adequate provisions to meet the Bank’s
liquidity needs.  The initial plan shall include, at a minimum, provisions:

 

10

--------------------------------------------------------------------------------

 


 

(1)                                  Establishing the Bank’s ratios to total
loans to total assets and total loans to deposits.  The requirements of this
paragraph shall not be construed as standards for future operations, and the
Bank’s total loans to total assets and total loans to total deposits ratio shall
be monitored on a monthly basis and maintained at a level consistent with safe
and sound banking practices;

 

(2)                                  Establishing a reasonable range for its net
non-core funding ratio as computed in the Uniform Bank Performance Report;

 

(3)                                  Identifying the source and use of borrowed
and/or volatile funds;

 

(4)                                  Establishing lines of credit at
correspondent banks, including the Federal Reserve Bank of Atlanta, that would
allow the Bank to borrow funds to meet depositor demands if the Bank’s other
provisions for liquidity proved to be inadequate;

 

(5)                                  Requiring the retention of securities
and/or other identified categories of investments that can be liquidated within
one day in amounts sufficient (as a percentage of the Bank’s total assets) to
ensure the maintenance of the Bank’s liquidity posture at a level consistent
with short- and long-term liquidity objectives;

 

11

--------------------------------------------------------------------------------


 

(6)                                  Establishing a minimum liquidity ratio and
defining how the ratio is to be calculated;

 

(7)                                  Establishing contingency plans by
identifying alternative courses of action designed to meet the Bank’s liquidity
needs;

 

(8)                                  Addressing the use of borrowings (i.e.,
seasonal credit needs, match funding mortgage loans, etc.) and providing for
reasonable maturities commensurate with the use of the borrowed funds;
addressing concentration of funding sources; and addressing pricing and
collateral requirements with specific allowable funding channels (i.e., brokered
deposits, internet deposits, Fed funds purchased and other correspondent
borrowings); and,

 

(9)                                  Establishing procedures for managing the
Bank’s sensitivity to interest rate risk which comply with the Joint Agency
Statement of Policy on Interest Rate Risk (June 26, 1996), and the Supervisory
Policy Statement on Investment Securities and End-user Derivative Activities
(April 23, 1998).

 

(b)                                 The Bank shall adopt the plan, which
adoption shall be recorded in the minutes of a Bank Board meeting.  Thereafter,
the Bank shall implement the plan.

 

12

--------------------------------------------------------------------------------


 

MANAGEMENT — EVALUATION

 

13.                                 (a)                                  Within
30 days after the effective date of this Agreement, the Bank shall retain a bank
consultant acceptable to the Commissioner.  The consultant shall develop a
written analysis and assessment of the Bank’s management and staffing needs
(“Management Plan”).

 

(b)                                 The Bank shall provide the Commissioner with
a copy of the proposed engagement letter or contract with the consultant for
review before it is executed.  The contract or engagement letter, at a minimum,
should include:

 

(1)                                  A description of the work to be performed
under the contract or engagement letter;

 

(2)                                  The responsibilities of the consultant;

 

(3)                                  An identification of the professional
standards covering the work to be performed;

 

(4)                                  Identification of the specific procedures
to be used when carrying out the work to be performed;

 

(5)                                  The qualifications of the employee(s) who
are to perform the work;

 

(6)                                  The time frame for completion of the work;

 

(7)                                  Any restrictions on the use of the reported
findings; and

 

(8)                                  A provision for unrestricted examiner
access to work papers.

 

(c)                                  The Management Plan shall be developed
within 60 days after the effective date of this Agreement.  The Management Plan
shall include, at a minimum:

 

13

--------------------------------------------------------------------------------


 

(1)                                  Identification of both the type and number
of officer positions needed to properly manage and supervise the affairs of the
Bank;

 

(2)                                  Identification and establishment of such
Bank committees as are needed to provide guidance and oversight to active
management;

 

(3)                                  Evaluation of all Bank officers and staff
members to determine whether these individuals possess the ability, experience
and other qualifications required to perform present and anticipated duties,
including adherence to the Bank’s established policies and practices, and
restoration and maintenance of the Bank in a safe and sound condition; and

 

(4)                                  A plan to recruit and hire any additional
or replacement personnel with the requisite ability, experience and other
qualifications to fill those officer [or staff member] positions identified in
the Management Plan.

 

(d)                                 The Management Plan shall be submitted to
the Commissioner for review upon its completion.

 

(e)                                  The Bank shall adopt the plan, which
adoption shall be recorded in the minutes of a Bank Board meeting.  Thereafter,
the Bank shall implement the plan.

 

14

--------------------------------------------------------------------------------


 

NEW BUSINESS LINES

 

14.                                 As of the effective date of this Agreement,
the Bank shall not enter into any new line of business without the prior written
consent of the Commissioner.

 

CORRECTION OF VIOLATIONS

 

15.                                 (a)                                  Within
30 days after the effective date of this Agreement, the Bank shall eliminate
and/or correct all violations of law and regulation noted in the Report of
Examination to the extent it is possible to eliminate or correct such
violations.

 

(b)                                 Within 30 days after the effective date of
this Agreement, the Bank shall eliminate and/or correct all contraventions of
Statements of Policy noted in the Report of Examination to the extent it is
possible to eliminate or correct such contraventions.

 

(c)                                  Within 30 days after the effective date of
this Agreement, the Bank shall implement procedures to ensure future compliance
with all applicable laws and regulations.

 

PROGRESS REPORTS

 

16.                                 Within 30 days after the end of each
calendar quarter following the effective date of this Agreement, the Bank shall
furnish to the Commissioner progress reports detailing the actions taken to
secure compliance with the Agreement and the results thereof.  Such reports may
be discontinued when the corrections required by this Agreement have been
accomplished and the Commissioner has released, in writing, the Bank from making
further reports.

 

15

--------------------------------------------------------------------------------


 

MISCELLANEOUS

 

17.                                 The provisions of this Agreement shall be
binding upon the Bank, its institution-affiliated parties, its successors and
assigns.

 

18.                                 Each provision of this Agreement shall
remain effective and enforceable until such time as any provision has been
stayed, modified, terminated, suspended, or set aside in writing by the
Department.

 

19.                                 The provisions of this Agreement shall not
bar, estop or otherwise prevent the Department, or any other state or federal
agency from taking any other action affecting the Bank, and its successors and
assigns.

 

20.                                 The Bank understands that, by entering into
this Agreement, it is waiving its right, under Tennessee Code Annotated
Section 45-1-107(c), to a formal notice detailing allegations of the unsafe and
unsound banking practices giving rise to this Agreement and to a hearing on
these allegations.

 

21.                                 The Bank understands and agrees that this
Agreement shall be enforceable by the Commissioner of the Tennessee Department
of Financial Institutions pursuant to Tennessee Code Annotated Sections 45-1-107
and 45-1-108.

 

This AGREEMENT shall become effective upon its issuance.  Executed and issued
this 27th day of October, 2011.

 

 

/s/ Greg Gonzales

 

Greg Gonzales, Commissioner

 

16

--------------------------------------------------------------------------------


 

Tennessee Commerce Bank Board of Directors

 

 

/s/ H. Lamar Cox

 

/s/ Thomas R. Miller

H. Lamar Cox

 

Thomas R. Miller

 

 

 

 

 

 

/s/ Paul W. Dierksen

 

/s/ Darrel Reifschneider

Paul W. Dierksen

 

Darrel Reifschneider

 

 

 

 

 

 

/s/ Dennis L. Grimaud

 

/s/ Michael R. Sapp

Dennis L. Grimaud

 

Michael R. Sapp

 

 

 

 

 

 

/s/ Arthur F. Helf

 

 

Arthur F. Helf

 

 

 

 

 

 

 

 

/s/ William W. McInnes

 

 

William W. McInnes

 

 

 

17

--------------------------------------------------------------------------------